Holmes, J.,
concurring. While I agree with the majority’s conclusion that we are here concerned with only one violation of R.C. 149.43(B), I write separately to emphasize that nothing in today’s majority opinion prohibits imposition of multiple penalties when multiple violations have occurred. It simply happens that the facts in the case sub judice present only one violation.
Appellants made only one request for the production of the agreements at issue (which was refused by letter dated July 31, 1984) before they filed their complaint on August 2,1984. This is the one request which has now been held to have been unlawfully refused. Further demands for and refusals of production of such documents, made during the course of litigating the issue of whether the city’s unconfirmed labor agreements actually are public records, do not qualify as further violations. To hold otherwise would unjustly penalize the record-holder for exercising its legitimate right to challenge the alleged “public record” status of its papers.
It follows that further refusals to produce the particular documents after the proper judicial authorities have found such to be public records would ordinarily constitute further violations. However, here the record indicates that no further demands for production of the labor agreements were made from January 30, 1985 (the date of the trial court’s decision that the unconfirmed but executed labor agreements qualify as public records) until after the effective date of Ordinance No. 1985-65 of the city of Stow. That ordinance provides, in pertinent part:
“* * * [A]ll contracts negotiated or in the process of negotiation, prior to their consideration by Council and executed [sic] by the Mayor, in accordance with Stow City Charter, are deemed to be confidential records not subject to disclosure.
“* * * [T]his ordinance is expressly intended to conflict with and override any and all Sections of the Ohio Revised Code which provide public access to documents, drafts, memos, recordings or other evidence of privileged, confidential, or non-public data relating to contractual negotiations prior to their approval as required by the Charter of the City of Stow.”
The city of Stow asserts that this ordinance justifies its continuing failure and refusal to make public the agreements at issue. Since this ordinance was enacted subsequent to the filing of the final order in the trial court, the issue of the validity of any refusals based on it was not, and could not have been, ruled on by the courts below. Thus, that issue cannot be considered by and is not presently before this court. It is for these reasons that I concur in the majority opinion and its finding of only one violation of R.C. 149.43(B).